Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1072

IN RE: GARLAND H. STILLWELL,
                      Respondent.
Bar Registration No. 473063                              BDN: 364-13

BEFORE: Blackburne-Rigsby, Associate Judge, and Newman and Nebeker,
     Senior Judges.

                                      ORDER
                             (FILED - December 26, 2013)

        On consideration of the certified order indefinitely suspending respondent from
the practice of law in the State of Maryland, with the right to apply for readmission
in 60 days, see Attorney Grievance Com’n of Maryland v. Stillwell, 74 A.3d 728 (Md.
2013), this court’s October 21, 2013, order suspending respondent pending further
action of the court and directing him to show cause why he should not be suspended
from the practice of law for 60 days with a fitness requirement, the statement of Bar
Counsel regarding reciprocal discipline, and it appearing that respondent has failed
to file a response to this court’s order to show cause or the affidavit required by D.C.
Bar R. XI, §14 (g), it is

       ORDERED that Garland H. Stillwell is hereby suspended from the practice of
law in the District of Columbia for a period of 60 days with reinstatement contingent
upon a showing of fitness. See In re Sibley, 990 A.2d 483 (D.C. 2010), and In re
Fuller, 930 A.2d 194, 198 (D.C. 2007). It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s period
of suspension will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14 (g).

                                     PER CURIAM